REINHARDT, Circuit Judge,
concurring.
I concur fully in Judge Sneed’s opinion. I wish to make it clear, however, that in their complaint plaintiffs do not name, or seek to assert any claim against, the state agents or local police officers who supposedly committed the assaults and related torts. Nor in their complaint do plaintiffs in any way attempt to connect the state officials they do name (and those officials are mentioned only in the caption) with the alleged tortious conduct. Accordingly, our holding should not be read to suggest that as a general rule the Tax Injunction Act precludes suits for damages for assaults or similar torts committed by state or local officers in the course of enforcing state tax laws.